UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7519



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAMON EMANUEL ELLIOTT,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
97-53-PJM)


Submitted: December 18, 2003              Decided:   February 3, 2004



Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se. Daphene Rose McFerren,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Damon    Emanuel     Elliott    was   convicted    of     attempted

aggravated    sexual   abuse    and   was   sentenced   to    189     months’

imprisonment by judgment entered on December 1, 1997.             This court

affirmed the district court’s judgment.            See United States v.

Elliott, No. 97-4756, 1998 WL 462801 (4th Cir. Aug. 5, 1998)

(unpublished). Seeking a second direct criminal appeal pursuant to

18 U.S.C. § 3742 (2000), Elliott filed a notice of appeal on

September 11, 2003. We lack jurisdiction to consider the merits of

the appeal, however, because it is untimely.         Criminal defendants

have ten days from the entry of the judgment or order at issue to

file a notice of appeal.       See Fed. R. App. P. 4(b).          The appeal

periods established by Rule 4 are mandatory and jurisdictional.

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978).            Because

Elliott filed his notice of appeal over five years outside the

appeal period, we lack jurisdiction to consider the merits of the

appeal.

          To the extent that Elliott seeks to appeal the district

court’s April 6, 2000, denial of his 28 U.S.C. § 2255 (2000)

motion, we deny a certificate of appealability and dismiss the

appeal for lack of jurisdiction because Elliott’s notice of appeal

is also untimely as to that order.       Parties are accorded sixty days

after entry of the district court’s final judgment or order to note

an appeal, Fed. R. App. 4(a)(1), unless the district court extends


                                  - 2 -
the appeal period under Fed. R. App. 4(a)(5) or reopens the appeal

period under Fed. R. App. 4(a)(6).    Furthermore, this court has

previously reviewed that order on appeal, denied a certificate of

appealability, and dismissed the appeal.     See United States v.

Elliott, No. 00-6660, 2000 WL 1124559 (4th Cir. Aug. 9, 2000)

(unpublished).

          We dismiss this appeal for lack of jurisdiction.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -